Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, and 13 are rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 (see applicant submitted IDS) in view of Micks et al., U.S. 2017/0174261.
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 in view of Micks et al., U.S. 2017/0174261 and Davis et al, U.S. 2005/0222756. 
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 in view of Chen, U.S. 2020/0137538 and Jana et al., U.S. 2013/0099941. 
Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 in view of Micks et al., U.S. 2017/0174261 and Jana et al., U.S. 2013/0099941.
Note the above rejections were not materially amended and therefore, the rejections filed in the 16 February 2022 Office Action remain rejected for the same reasons articulated in the previous Office Action.   
New claims 15 and 16 are rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 (see applicant submitted IDS) in view of Micks et al., U.S. 2017/0174261.
On claim 15, Engle cites except:
The method according to claim 1, further comprising calculating a risk of being impacted by the performing of the determined series of actions as a function of items of context-related data of the first mobile element and of the at least one neighboring element. 
In the rejection of claim 1, Engle discloses an embodiment in [0037] in which a communications scenario is established between a user’s vehicle (or maneuvering vehicle) 10 and neighboring vehicle 18 or 20. Engle doesn’t disclose the claimed above limitations 
In the same art of collision avoidance, Micks, [0048] discloses an embodiment wherein  a vehicle is detected in a “risk zone” with a parent vehicle, the “risk of being impacted” is related to the parent vehicle being a region of threshold distance from a parent vehicle. The “context-related data” between the first mobile element and the at least one neighboring element is the distance and the speed or road conditions when there is a risk of collision between the cited parent and neighboring vehicles. These vehicles are analogous to Engle’s vehicle 10 and vehicle 18 and 20, the parent vehicle analogous to vehicle 10 and the proximate vehicle being vehicles 18 or 20.
It would have been obvious at the time the claimed invention was filed to include into Engle the cited features disclosed in Micks such that the claimed invention is realized. 
Micks discloses a known “risk assessment” feature analogous to the claimed invention and one of ordinary skill in the art would have substituted this known feature into Engle’s collision avoidance system and the results of the substitution would have predicted the claimed invention. 
On claim 16, Engel and Micks cites:
The method according to claim 1, wherein each neighboring mobile element of the list is determined as a function of items of context-related data of the first mobile element and/or of the at least one neighboring element. See the rejection of claim 15 citing Micks. The “mobile element list includes proximate vehicles 18 or 20,” while the claimed “context-related data” is the location, speed, and road conditions” leading to a risk of collision with between the parent and neighboring vehicle.
Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered. Included in the claim language are citations mapped to the claim limitations. Per the applicant’s argument, Engle does not disclose: 
“obtaining a table of correspondence relating events and series of actions, each of the series of actions comprising at least one action ([0039] On account of the free entrance ramp, the shortest approach period depends only on the traffic rules to be complied with and the driving speeds which are predefined by the course of the road and can be implemented. The longest approach period depends only on a minimum speed which is predetermined for the driving maneuver to be executed, namely the merging. To detect the cooperation vehicles 20, the maneuvering vehicle 10 determines one or more approach areas 22 of the road 14, from which the maneuvering area 12 can be theoretically reached within the approach period).”
“obtaining a table of correspondence relating actions and communications scenarios, each of the communications scenarios comprising a transmission of at least one message (see above citing [0039]. The claimed “table,” is not a “table” per se, but is a list of the different approaches and approach areas disclosed above), 
“determining a communications scenario associated with said at least one action by accessing the table of correspondence related actions and communications scenario ([0039] The maneuvering vehicle 10 additionally determines the message formats of the messages received via vehicle-to-vehicle communication. Vehicles which transmit Environmental Perception Messages (EPM) and are in the approach area 22 are identified as potential cooperation vehicles 18, 20, the determining “communications scenario” is the cited determination of message formatting as well as communicating with those potential vehicles 18 or 20 cooperating with vehicle 10).”
Regarding the above claim limitations, it is argued “determining a communications scenario associated with said at least one action by accessing the table of correspondence related actions and communications scenario.” However, Engel, [0039] cites “maneuver vehicle 10 communicates with a plurality of vehicles 16, 18, 20 vial -vehicle-to-vehicle communication to detect a plurality or cooperation vehicles 20 which will presumably be inside the maneuvering area 12 during the execution of the driving maneuver. Clearly, vehicle 10 establishing V-2-V communications with vehicles 16, 18, and 20 indicates a communications session with these vehicles in the maneuvering area. The action involves vehicle 10 merging into the maneuvering area. The selection is also suggested in [0039] asserts the vehicles 16, 18, and 20 are of concern to vehicle 10 such that vehicle 10 needs to communicate with these vehicle inside vehicle 10’s maneuvering area.  Thus, the cited “communicate with these vehicles” asserts there is an established communications protocol that allows vehicle 10 to “talk” to vehicles 16, 18, and 20. 
The Office Action admitted Engle  [0039], did not cite: “at least one recipient neighboring element of said message that has a risk of being impacted by the performing of the determined series of actions greater than a predetermined threshold.” Because Engels did not posit a risk of being impacted by the performing of the determined series of actions greater than a predetermined threshold, Micks, [0048] was used to bring in a similar concept of possible vehicle interaction by involving a “risk zone” which possible vehicle collisions can occur. The threshold distance between a maneuvering vehicle and a neighborhood vehicle is analogous to the claimed “predetermined threshold.” Thus, one of ordinary skill in the art would have included labeling the embodiment disclosed in Engel using the collision risk embodiment employed in Micks to define an embodiment which realizes the claimed invention. The applicant’s argument further asserts Micks “does not disclose that the selected neighboring element has a risk greater than a predetermined threshold and that the notion of “action” is not disclosed in Micks. The Examiner, however, fails to appreciate this argument. Engels disclosed at least a maneuvering area in which certain vehicles within that maneuvering area are selected by vehicle 10 with which to communicate vehicle 10’s intent to merge and likely ascertain the distance between the neighboring vehicles and vehicle 10. In this scenario, vehicle 10 is determining the longest and shortest approaches to the maneuvering area. While not emphatically stated, clearly one of ordinary skill in the art would recognize there is a risk involved with such a maneuver, risks which are known in the art as shown in Micks. Thus, the Examiner concludes, based on these cited features, one of ordinary skill in the art would have constructed an embodiment meeting the claimed invention.  The same reasons as disclosed in the rejection of claim 1 applies in the applicant’s argument in the rejection of claim 7
Regarding the rejection of claim 8, the applicant’s argument alleges Jana, [0155] did not cite the claimed “Session Initiation Protocol.” While the Examiner had conceded the claimed RCS is a known and standard vernacular, the applicant’s argument regarding Jana not disclosing “SIP” is not persuasive. Jana, [0155] discloses a networking functionality between a SIP session control. Furthermore, the Examiner’s concession of allowing RCS supporting the specification from extrinsic evidence does not allow a further narrowing of the claims based on these extrinsic evidences. Had the applicant included further specific support during the construction of the specification, the applicant’s argument might have a point. The Examiner grants no further concessions to the narrowness of the claim invention. For this reasons, the applicant’s argument is unpersuasive.   
Conclusion
Applicant's failure to overcome the rejections and applicant’s amendment necessitated the new ground(s) of rejection are presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL J EUSTAQUIO whose telephone number is (571)270-7229.  The examiner can normally be reached on M-F, 9-5 PST unless otherwise noted. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil Syed, can be reached at x230593028.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CAL J EUSTAQUIO/
Examiner, AU2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683